Citation Nr: 0024370	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  92-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for depression, 
anxiety, headaches, irritable bowel syndrome, a stomach 
disorder, a heart disorder, hypertension, dizziness, the 
residuals of alcohol abuse (including hepatitis), and the 
residuals of multiple substance abuse, all claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a disability rating in excess of 
10 percent effective October 24, 1994; in excess of 
30 percent effective November 7, 1996; in excess of 
50 percent effective February 14, 1997; and in excess of 
30 percent effective March 10, 1999, for PTSD.

3.  Entitlement to special monthly compensation based on 
having one disability rated as 100 percent disabling and 
additional disabilities rated as at least 60 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

5.  Entitlement to an effective date prior to October 24, 
1994, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to March 1971 
and from July 1971 to June 1972.

In a June 1995 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for PTSD.  
The veteran appealed that decision to the Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court), and as the result of a Joint Motion for Remand in 
April 1996 the Court remanded the veteran's appeal to the 
Board for further development and adjudication.  The Board in 
turn remanded the case to the Department of Veterans Affairs 
(VA) Regional Office (RO), and in an April 1997 rating 
decision the RO granted service connection for PTSD.  Because 
the RO granted the benefit sought on appeal, the veteran's 
notice of disagreement pertaining to the denial of service 
connection for PTSD ceased to be valid in terms of conferring 
jurisdiction on the Board for that issue.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  In a December 1998 order the 
Court dismissed an appeal filed by the veteran on the basis 
that the Court did not have jurisdiction of an appeal by the 
veteran.

In the April 1997 rating decision the RO assigned an 
effective date of October 24, 1994, for the grant of service 
connection, assigned a non-compensable rating effective with 
that date, and assigned a 10 percent rating effective 
February 25, 1997.  In April 1997 the veteran submitted a 
notice of disagreement with the ratings assigned for PTSD and 
the effective dates for the grant of service connection and 
the assigned ratings.  He was provided a statement of the 
case in May 1997 that included the rating criteria for PTSD 
and the RO's rationale for the assigned ratings.  In July 
1997 he submitted a substantive appeal on the issue of the 
assigned ratings.  

In August 1997 the veteran submitted a substantive appeal 
pertaining to the effective dates assigned for the grant of 
service connection and the assigned ratings.  The RO has not, 
however, provided him with a statement of the case regarding 
that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The issue of entitlement to an earlier effective date for the 
grant of service connection will be addressed in the remand 
portion of this decision.  The issue of entitlement to 
earlier effective dates for the assigned ratings, to the 
extent that that issue pertains to entitlement to higher 
disability ratings for the applicable time periods, will be 
addressed below.

In a July 1997 rating decision the RO denied entitlement to 
service connection for depression, anxiety, headaches, 
irritable bowel syndrome, a stomach disorder, a heart 
disorder, hypertension, dizziness, the residuals of alcohol 
abuse, and the residuals of multiple substance abuse, all of 
which the veteran claimed were secondary to PTSD.  The RO 
also denied entitlement to special monthly compensation in 
accordance with 38 U.S.C.A. § 1114(s) (West 1991).  The 
veteran has also perfected an appeal of the July 1997 
decision.

In May 1997 the veteran claimed entitlement to a total 
disability rating based on individual unemployability.  The 
RO did not address that issue in the July 1997 rating 
decision, and in July 1997 the veteran submitted a statement 
that is interpreted as a notice of disagreement with the RO's 
failure to award entitlement to a total disability rating.  
See Isenbart v. Brown, 7 Vet. App. 537, 541 (1995), 
reconsideration denied July 25, 1995 (a notice of 
disagreement can pertain to the RO's failure to adjudicate an 
issue).  In a January 2000 rating decision the RO denied 
entitlement to a total disability rating, and subsequently 
provided the veteran a statement of the case pertaining to 
that issue.  The veteran then perfected an appeal of the 
denial of a total disability rating based on individual 
unemployability.

In a January 2000 rating decision the RO increased the 
disability rating for PTSD from zero to 10 percent effective 
October 24, 1994; to 30 percent effective November 7, 1996; 
from 30 to 50 percent effective February 14, 1997; and 
reduced the rating from 50 to 30 percent effective March 10, 
1999.  The veteran has not withdrawn his appeal of the 
assigned ratings, and has continued to argue that a higher 
disability rating is warranted for all specified time 
periods.  The Board finds, therefore, that the issue of the 
disability rating assigned for PTSD remains in contention.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (a claim 
remains in controversy if the RO awards less than the maximum 
available benefit).

The veteran's subsequent appeals were previously before the 
Board in September 1997 and September 1998, at which times 
they were remanded to the RO for additional development.  
That development has been completed and the case returned to 
the Board.

In numerous statements the veteran's representative asked the 
RO to provide the veteran with a current medical examination, 
and in turn requested an appeal of the RO's failure to 
provide an examination.  The veteran has, however, been 
provided multiple examinations in conjunction with his appeal 
of the assigned rating.  The issue of whether his appeal has 
been properly developed will be addressed in the Board's 
consideration of his entitlement to a higher disability 
rating.  Because the requested examination was provided, his 
purported appeal of the RO's failure to provide a medical 
examination is moot.  Sagnella v. West, 13 Vet. App. 313 
(2000).



FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
headaches, irritable bowel syndrome, a heart disorder, 
hypertension, and dizziness is not supported by competent 
medical evidence showing that the veteran has a headache 
disorder, irritable bowel syndrome, a heart disorder, 
hypertension, or any disorder manifested by dizziness.

2.  The claim of entitlement to service connection for a 
stomach disorder and the residuals of alcohol and drug abuse 
(including hepatitis), is not supported by competent medical 
evidence showing that the stomach disorder and alcohol and 
substance abuse are related to service or a service-connected 
disability.

3.  The claim of entitlement to service connection for 
depression and anxiety is not supported by competent evidence 
of a medical diagnosis of depression or anxiety that is 
separate and distinct from the symptoms of PTSD.

4.  The symptoms of PTSD from October 24, 1994, to November 
7, 1996, included mild to moderate depression and anxiety, 
productive of no more than mild social and industrial 
impairment.

5.  The symptoms of PTSD from November 7, 1996, to February 
14, 1997, included a depressed mood, anxiety, and chronic 
sleep impairment, productive of no more than definite 
impairment of social and industrial functioning.

6.  From February 14, 1997, to March 10, 1999, the symptoms 
of PTSD included problems with concentration and sleep, a 
chronically depressed mood, moderate anxiety, decreased 
participation in significant family events, problems with 
memory, mildly impaired judgment, and decreased insight, 
productive of no more than considerable impairment of social 
and industrial functioning.

7.  The symptoms of PTSD effective March 10, 1999, include 
difficulty sleeping, variable irritability and difficulty 
concentrating, and some restriction in social interaction, 
productive of no more than mild impairment of social and 
industrial functioning.

8.  Effective November 7, 1996, neither the original or the 
revised rating criteria are more favorable to the veteran.

9.  The veteran does not have a single service-connected 
disability rated at 100 percent disabling.

10.  The veteran's single service-connected disability is not 
rated as 60 percent or more disabling, nor does the evidence 
show that he is unable to maintain substantially gainful 
employment due to service-connected disability.

11.  A question of such medical complexity or controversy is 
not presented to warrant obtaining the opinion of an 
independent medical expert.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
depression, anxiety, headaches, irritable bowel syndrome, a 
stomach disorder, a heart disorder, hypertension, dizziness, 
the residuals of alcohol abuse (including hepatitis), and the 
residuals of multiple substance abuse are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent effective October 24, 1994, to November 
7, 1996; in excess of 30 percent effective November 7, 1996 
to February 14, 1997; in excess of 50 percent effective 
February 14, 1997, to March 10, 1999; and in excess of 
30 percent effective March 10, 1999, for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1994), 38 C.F.R. §§ 3.321, 4.1, 4.126, 
4.130, Diagnostic Code 9411 (1999).

3.  The criteria for entitlement to special monthly 
compensation based on having one service-connected disability 
rated at 100 percent disabling and additional disabilities 
independently rated as 60 percent or more disabling, or being 
housebound due to service-connected disability, are not met.  
38 U.S.C.A. § 1114(s) (West 1991); 38 C.F.R. § 3.350(i) 
(1999).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1999).

5.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 3.328 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in November 
1966 he was treated for complaints of congestion, cough and 
dizziness.  In December 1970 he received treatment for nausea 
and stomach cramps.  In May 1972 he underwent a psychiatric 
evaluation at the request of his squadron commander after 
having gone absent without leave (AWOL).  During the 
evaluation he reported that loud noises and crowds caused 
stress and that he was socially isolated.  He had experienced 
an increase in stress since February 1972, resulting in going 
AWOL, for which he was facing legal charges.  He also had a 
number of legal problems due to his behavior as a juvenile.  
His symptoms were assessed as an anxiety reaction secondary 
to the acute realistic situational stress of impending legal 
action.

During his June 1972 separation examination he reported 
having frequent indigestion and stomach trouble with the 
ingestion of greasy and spicy foods.  He treated his symptoms 
with Maalox with good results.  Following the separation 
examination he received treatment on one occasion for 
multiple symptoms, including nausea and vomiting.  The 
records do not indicate the etiology of his symptoms.  The 
service medical records are otherwise silent for any 
complaints or clinical findings pertaining to the claimed 
disorders.

VA treatment records indicate that the veteran received 
treatment for infectious hepatitis in September 1972.  A 
psychiatric evaluation at that time resulted in a diagnosis 
of a personality disorder.

From October 1987 to May 1989 and again from March 1991 to 
January 1994 the veteran received treatment for alcohol and 
substance abuse follow-up and anger control.  A September-
October 1987 hospital summary indicates that he had had a 
problem with alcohol since 1979, and had problems maintaining 
employment due to musculoskeletal problems.  The treating 
physician found that he met the diagnostic criteria for PTSD.  
A June 1992 psychiatric evaluation resulted in diagnoses of 
an adjustment disorder with mixed emotional features and 
chronic PTSD.

The veteran underwent a VA psychiatric examination in April 
1991, after having been incarcerated for two years on a drug 
conviction.  The examiner determined that the veteran's 
psychiatric symptoms did not meet the diagnostic criteria for 
PTSD, although he was experiencing adjustment problems 
following his release from prison, in that he had not 
demonstrated sufficient symptoms of avoidance or numbing of 
responsiveness.

During a January 1992 hearing the veteran provided testimony 
regarding his experiences in Vietnam and the symptoms that he 
attributed to PTSD, including bad dreams; fear of people, 
large crowds, and loud noises; social isolation; and 
flashbacks.  

In June 1992 the veteran reported increasing headaches over 
the past several weeks, which coincided with his mother's 
illness and discontinuance of his psychiatric medication.  He 
underwent a psychiatric evaluation in August 1992 for the 
purpose of determining whether he had PTSD, but the report of 
the evaluation does not include a diagnosis.  In March 1993 
he received treatment for gastroenteritis. 

On January 29, 1994, the RO provided the veteran an 
additional VA psychiatric examination, which was conducted by 
the same examiner as the April 1991 examination.  At that 
time he reported being employed at a wholesale greenhouse and 
living with his wife and daughter, one daughter having left 
the home.  He had been regularly employed for 15 months and 
was satisfied with the work.  He reported having dreams about 
Vietnam at times, he reacted to the sound of helicopters, and 
he used medication for sleep.  The examiner again stated that 
he did not demonstrate markedly diminished interests or 
estrangement, in that he was close to his wife and daughter 
and had a number of Vietnam-veteran friends.  He did not 
demonstrate or describe a restricted range of affect.  The 
examiner described him as well nourished, well developed, and 
vigorous.

On mental status examination he was cooperative, pleasant, 
and demonstrated good affect.  The examiner commented that he 
was a fairly interesting person with whom to visit.  His 
associations were intact, his mood and affect unremarkable, 
and he did not appear to be depressed.  He appeared to be 
slightly restless and the examiner indicated that if not 
taking his medication he experienced some depression, sleep 
interruption, increased anxiety, self-pity, irritability, and 
decreased energy.  The examiner found that he described a 
distinct level of depression when not on medication that was 
consistent with a dysthymic disorder.  His memory and insight 
were good and his judgment was intact.  The examiner provided 
diagnoses of a dysthymic disorder and alcohol and 
polysubstance abuse, in long remission.  The examiner again 
found that he had some symptoms of PTSD, but did not 
demonstrate full criteria required for the diagnosis.

In October 1994 the veteran reported that he liked working in 
the greenhouse, and that he had gone on several trips.  On 
October 24, 1994, he underwent a psychiatric evaluation, 
during which he reported that he enjoyed working and being 
alone.  He continued to have restless sleep and to ruminate 
about his Vietnam experiences.  He took medication to improve 
sleep and to prevent depression.  His affect and mood were 
positive, he had good eye contact, and he was spontaneously 
verbal.  The treating psychiatrist provided a diagnosis of 
adjustment disorder with mixed emotional features and chronic 
PTSD.

During a September 1995 psychiatric evaluation the veteran 
reported having nightmares and intrusive thoughts, avoiding 
crowds and movies about Vietnam, decreased participation in 
activities, feelings of detachment, and a decreased sense of 
future.  He also had chronic hypervigilance, sleep problems, 
a long history of anger problems, increased startle response 
to loud noises, and dissociative episodes.  He was married 
and had two children.  He enjoyed riding motorcycles and 
working in the greenhouse.

On examination he was dressed in a Vietnam cap and shirt, 
with several emblems attached.  He wore his hair long in a 
pony tail.  His mood was mildly depressed, his affect 
controlled, his thought processes were productive and linear, 
and his thought content centered around the interview.  He 
reported having an increase in depression and anxiety when he 
discontinued his antidepressant medication.  He continued to 
live an isolated life style.  His insight was fair and his 
judgment intact.  The treating physician provided diagnoses 
of chronic PTSD and depression, not otherwise specified, and 
stated that the symptoms interfered with the veteran's work 
and social relationships.  

The veteran continued to receive ongoing psychiatric 
treatment following the September 1995 evaluation.  He 
intermittently reported being depressed, irritable, and under 
stress due to family and financial problems and changes in 
employment, but was generally described as coping well with 
stress.  His symptoms were generally described as mild to 
moderate anxiety and depression.  He continued to be 
employed.  In April 1996 he reported having been defeated in 
an election for a statewide office in the veteran's 
organization to which he belonged, which had increased his 
anger and depression.  In May 1996 he stated that the 
conflict with his employer had decreased, he enjoyed learning 
to use a computer, he had many social activities planned, and 
he expressed being satisfied with his life.  In June through 
August 1996 he reported increased stress, with increased 
tension, nightmares, and anger, due to family and work 
problems.

In March 1996 the veteran's employer stated that he had been 
employed since January 1993 as a greenhouse manager.  He had 
a number of physical limitations in performing his work, and 
numerous psychological limitations.  He demonstrated extreme 
mood swings from being manic in the mornings to melancholy in 
the afternoons.  He demonstrated stress in response to loud 
noises and the sound of helicopters.  He worked best when 
alone and became nervous when assigned work with other 
employees or clients.  He required time off work to attend 
medical appointments and psychological therapy.  The employer 
indicated that they tolerated his limitations and adjusted 
his work assignments because he was a veteran, but did not 
report that his wages were in any way subsidized.

A January 1997 treatment summary indicates that the veteran's 
significant night sweats were believed to be due in part to 
his antidepressant medication, but he developed urinary 
symptoms when the medication was reduced.  The frequency of 
night sweats was improved with the addition of another 
medication.  The treating physician noted that during the 
past year the veteran had tolerated a change in employment 
that occurred when the greenhouse was sold, but that he had 
not been able to maintain improvement throughout family 
stressors, with variable levels of depression and recurring 
levels of PTSD symptoms.  On examination his grooming was 
adequate, his thought processes were productive and linear, 
and his mood was moderately anxious and mildly depressed.  
His thought content centered around work issues and family 
stressors.  His insight was fair and his judgment intact.  
The physician provided a current and past-year global 
assessment of functioning (GAF) score of 58.  A GAF score of 
58 is indicative of moderate symptoms or moderate difficulty 
in social and occupational functioning.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

The veteran underwent a VA examination by a panel of three 
psychiatrists in February 1997 for the purpose of resolving 
the conflicting psychiatric diagnoses.  At the time of the 
examination he was employed as a village maintenance worker.  
Although he had used drugs and alcohol extensively during and 
following service, he had been clean and sober for the 
previous ten years.  He had a history of anxiety and 
depression, and had been on antidepressant medication since 
1991.

At the time of the examination he reported being under 
significant stress due to his spouse's illness.  He reported 
demonstrating isolative behavior for the previous 
10-12 years, and avoiding crowds and large groups of people.  
He also had a long history of problems with anger, having 
undergone five years of anger management therapy.  He had 
recurring dreams and nightmares about his Vietnam experiences 
and was hyperalert.  He complained of decreased 
concentration, problems with sleep, a chronic depressed mood, 
and restlessness.

On objective examination he was casually dressed in work 
clothes and appropriately groomed.  The examiners described 
his mood as moderately anxious, with underlying depression, 
but he presented himself in an appropriate manner.  His 
affect was appropriate and congruent.  At the end of the 
interview he became tearful and had affective flooding.  His 
thought processes were productive and linear, and his thought 
content centered around the interview.  He had experienced 
what the examiners determined to be several episodes of 
anxiety, during which he had difficulty concentrating, 
decreased appetite, and a tendency to be more isolated.  He 
complained of recurrent, intrusive thoughts about Vietnam; 
frequent night sweats; avoidant behavior, including crowds 
and hunting; feeling isolated from society; decreased 
participation in significant family events; and a decreased 
sense of future.  He continued to be close to his wife and 
two daughters.  He had difficulty sleeping due to recurrent 
nightmares and night sweats.  He had had significant problems 
with anger in the past, which he was better able to control 
after having undergone therapy.  He had a long history of 
hypervigilance and increased startle response and had 
difficulty maintaining concentration.  

On mental status examination he had problems with memory, no 
problems with concentration, mildly impaired judgment, and 
decreased insight.  The examiners found that the veteran was 
making significant effort to make an adequate adjustment in 
his life, but that his PTSD symptoms interfered with that 
adjustment.  He was at risk for recurring depression.  The 
examiners provided a current GAF score of 60, and a GAF score 
for the previous year of 64.

In May 1997 the RO notified the veteran that evidence was 
needed in support of his claim for service connection for the 
multiple disorders in order to make the claim well grounded.  
The RO also informed him that no action would be taken on his 
claim for 30 days in order to provide him the opportunity to 
submit that evidence.

In a May 1997 statement the veteran's representative asserted 
that service connection was warranted for the multiple 
disorders claimed by the veteran because those disorders were 
recognized as being secondary to PTSD by competent medical 
authorities.  He did not provide any medical evidence or 
treatises in support of that assertion.

A July 1997 treatment record indicates that the veteran 
underwent cardiac stress testing, but no clinical signs of 
heart disease were recorded and the testing was found to be 
probably negative for heart disease.  

His depression increased in June 1997 due to the death of a 
friend.  He became very depressed in September 1997 due to a 
family conflict, during which he became isolated, slept all 
the time, felt hopeless and helpless, and had not gone to 
work.  On mental status examination he was adequately 
groomed, his mood was quite depressed, and his affect was 
intermittently dysphoric and tearful.  His thought content 
was productive and linear, and centered around the above 
issue.  The treating physician noted that during the summer 
three of the veteran's Vietnam-veteran friends and his cousin 
had died, and he had become overwhelmed with grief and 
sadness.  At his next clinic visit, in October 1997, he was 
shown to have improved, but he continued to experience stress 
due to a change in employment and having to move to a new 
residence.  He had increased flashbacks and nightmares, 
increased difficulty sleeping, low frustration tolerance, and 
increased irritability.  On examination his mood was less 
depressed and his affect less dysphoric.  The treating 
physician found that he appeared to be working through his 
family problems appropriately.  

In March 1997 the veteran complained of epigastric pain, and 
in October 1997 his gastric complaints were assessed as 
gastroesophageal reflux disease with a sliding hiatal hernia.

A November 1997 treatment record indicates that he continued 
to deal with significant stressors, including having to move 
and find new employment and the resulting financial stress.  
The treating psychiatrist found that he appeared to be 
handling the stressors adequately, but that he continued to 
experience flashbacks, nightmares, sleeping problems, poor 
frustration tolerance, and persistent irritability.  The 
psychiatrist found that he was maintaining improvement.

During a November 1997 VA psychiatric examination the veteran 
reported having persistent, recurrent nightmares, difficulty 
sleeping, poor concentration, poor memory, and frequent 
flashbacks.  He was generally isolated and withdrawn, had 
trouble with crowds, experienced frequent startle responses, 
and had problems controlling his anger.  On examination he 
was alert and oriented, his speech was goal directed, his 
mood was depressed, his affect was reactive and appropriate 
to thought content, and his memory and concentration were 
both poor.  The examiner stated that his general functioning 
was severely impaired, but provided a GAF score of 55.

In December 1997 the veteran continued to experience 
significant stressors pertaining to finding a new residence 
and his employment.  He reported having increased sleep 
disturbance with more nightmares and poor frustration 
tolerance.

In January 1998 the veteran submitted a copy of his 
performance evaluation that indicates his productivity was 
marginal, barely acceptable; his job knowledge was fair; he 
generally worked well with others; he showed little desire to 
learn new tasks, and needed close supervision; he was 
occasionally late for work, and his attendance record was not 
good; and he had a tendency to be disorderly.

He continued to experience stress due to the employment and 
residence changes through February 1998.  His anxiety 
improved in March 1998 when he found better employment and a 
new residence.  He lost his sobriety in May 1998 and received 
a citation for driving under the influence of alcohol, and 
was reinstated in alcohol abuse treatment.  He stopped 
working in July 1998 in order to administer the estate of his 
deceased father and to undergo alcohol treatment.  He 
continued in outpatient alcohol treatment through November 
1998, and returned to full time employment by October 1998.  
In January 1999 he complained of increased stress and 
flashbacks, and the treating physician noted that recently he 
had experienced buying a new home, having to move out of his 
residence in a short time frame, having to appear in court 
for the driving under the influence charge, and the death of 
another friend.  The physician described the veteran's mood 
as moderately depressed.  His symptoms had improved in 
February 1999 with the resolution of numerous stressors.  

On March 10, 1999, the veteran indicated that he was pleased 
to have gotten his driver's license back, he was maintaining 
his sobriety, he had a very busy work schedule, and he was 
getting along well on his medication.  On examination he was 
casually dressed, again wearing multiple Vietnam insignia, 
with adequate grooming.  The physician described his mood as 
less depressed and his thought processes as productive.

In conjunction with the Board's September 1998 remand, in 
April 1999 the RO asked the veteran to submit evidence to 
establish that his claims for service connection were well 
grounded.  He was instructed to submit evidence of current 
disability, evidence of incurrence of a disease or injury in 
service, and evidence of a nexus between the two.  In May 
1999 the veteran's representative responded that the veteran 
would not be submitting the requested evidence because, in 
accordance with 38 C.F.R. § 3.303(b), the claimed 
disabilities were shown to have been chronic during service.

Also in conjunction with the Board's September 1998 remand, 
in July 1999 the RO provided the veteran an additional VA 
psychiatric examination.  That examination included a review 
of the veteran's three-volume claims file and his clinical 
records, and was conducted by the same examiner who conducted 
the examination in April 1991.  The examiner noted that 
throughout at least the 1980s the veteran's primary problem 
involved alcohol abuse, for which he had received extensive 
treatment and achieved sustained sobriety.  He indicated that 
the symptoms of PTSD did not become manifest until the 1990s, 
with a waxing and waning of symptoms that correlated with 
stresses occurring in his life.

During the July 1999 examination the veteran reported having 
bad dreams, the frequency of which varied depending on his 
life stressors.  He also described re-living his Vietnam 
experiences when he heard the sound of helicopters, loud 
noises, or strobe lights.  He associated with other Vietnam 
veterans and enjoyed socializing with people with whom he 
felt comfortable.  He did not clearly demonstrate avoidance 
of things related to Vietnam.  He described a broad range of 
interests, including fishing and working in his yard.  He 
maintained a comfortable and affectionate relationship with 
his wife, but had continuing conflicts with his two 
daughters, in that he found them to be argumentative.  He 
denied having any friends other than Vietnam veterans.  He 
stated that he was uncomfortable around other people, which 
he further described as perceiving that other people thought 
they were better than he was.  The examiner noted that the 
veteran liked attending reunions of Vietnam veterans.

He did not describe or demonstrate a restricted range of 
affect.  He was able to have loving feelings and friendships, 
within the limitations described above.  Although he was 
concerned about certain aspects of his health, he did not 
have a perception of a foreshortened future.  He had frequent 
difficulty sleeping, variable irritability and difficulty 
concentrating, and an increased startle response.  He 
reported having had five different jobs over the past few 
years, but had maintained steady employment.  He and his 
spouse lived on the outskirts of town with a lot of land 
around, which provided a peaceful environment.

On mental status examination he was alert, responsive, and 
neatly dressed and groomed.  He shared information about his 
interests and the examiner described him as personable.  His 
associations were intact and his speech was unremarkable.  
His mood was generally unremarkable, although he demonstrated 
increased stress when discussing his Vietnam experiences.  He 
showed some restlessness and some level of tension.  He 
demonstrated good memory, his abstract thinking was good, his 
insight was good to fair, and his judgment was intact.  The 
examiner found that the manifestations of PTSD were 
relatively mild.  He was maintaining employment, he had some 
restriction in social interaction and some difficulty being 
around groups of people other than Vietnam veterans.

During an additional examination by the same examiner in 
October 1999 the veteran stated that although he had been 
working at the same job for about one year, he did not like 
the work or the chemicals to which he was exposed.  He had 
occasional flashbacks at work in response to noise.  He had 
started drinking again, which affected his personality and 
caused problems with his spouse and family.  He described 
some decrease in interests but continued to work around the 
yard and on a computer.  When engaged in casual conversation 
he demonstrated a wide range of interests.  He felt some 
detachment from others but was close to his daughters and had 
some other associations.  He expressed loving feelings toward 
his family, including a grandchild.  He reported frequent 
difficulty staying asleep and considerable irritability and 
outbursts that were worse when he was drinking.  He also 
described difficulty concentrating and having an exaggerated 
startle response.  The results of the mental status 
examination were approximately the same as in July 1999.

The examiner provided diagnoses of PTSD, described as 
relatively mild, and alcohol dependence, mild by report.  The 
examiner also provided a GAF score of 55, and stated that the 
veteran was showing moderate difficulty in work and some 
dysfunctional behavior with his family due to drinking and 
increased irritability.  He stated that the veteran was 
demonstrating some social and occupational impairment and 
decreased efficiency and quality of interactions, increased 
irritability, a tendency toward isolation, and limited 
interests in work and daily tasks.

In an October 1999 medical report the veteran's treating 
psychiatrist stated that the veteran received ongoing 
treatment for PTSD, including individual therapy and 
medication.  The psychiatrist reviewed his three-volume 
medical records file and found that the medical records did 
not reveal any ongoing treatment for headaches, irritable 
bowel syndrome, a heart disorder, or hypertension, although 
he had recently complained to the psychiatrist of having 
headaches.  His gastrointestinal complaints had been 
diagnosed as gastroesophageal reflux disease with hiatal 
hernia, which was not related to irritable bowel syndrome.  
He received medical treatment for degenerative joint disease, 
gastroesophageal reflux disease, and high cholesterol, which 
the treating physician stated were not significantly related 
to PTSD.

The remaining medical evidence does not indicate that the 
veteran has a chronic headache disorder, irritable bowel 
syndrome, a heart disorder, hypertension, any medical 
disorder manifested by dizziness, or any residuals of alcohol 
and drug abuse.

II.  Service Connection for Depression, Anxiety, Headaches, 
Irritable Bowel Syndrome, a Stomach Disorder, a Heart 
Disorder, 
Hypertension, Dizziness, and the Residuals of Alcohol and 
Substance Abuse

A.  Laws and Regulations

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Although service 
connection can be established for alcohol dependence that is 
secondary to a service-connected disability for other 
purposes, the statute prohibits the payment of VA disability 
compensation for alcohol or drug abuse.  38 U.S.C.A. § 1110; 
Barela v. West, 11 Vet. App. 280 (1998); VAOPGCPREC 7-99, 
VAOPGCPREC 02-98.

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A well grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If 
the claim is for a disability that is based on a relationship 
between two medical disorders, in order for the claim for 
service connection to be well grounded the veteran must 
submit competent medical evidence showing that the 
relationship exists.  Velez v. West, 11 Vet. App. 148, 158 
(1998); 38 C.F.R. § 3.310(a).  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  Therefore, if the determinant issue is 
one of medical etiology, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  In determining whether the claim is well 
grounded, the evidence is presumed to be true unless 
inherently incredible or beyond the competence of the person 
making the assertion.  See Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

B.  Analysis

The Board notes as an initial matter that with the exception 
of gastrointestinal complaints, which are documented in the 
service medical records, the veteran has not presented any 
lay or medical evidence of having incurred the claimed 
disorders during active service.  He contends that the 
claimed disorders are secondary to his service-connected 
PTSD.  

The medical evidence indicates that depression and anxiety 
are manifestations of PTSD.  None of the medical evidence 
shows that the veteran has been given a separate and distinct 
medical diagnosis of a depressive or anxiety disorder.  The 
depression and anxiety, as symptoms of PTSD, are considered 
in determining the appropriate disability rating for PTSD.  
The regulations prohibit the evaluation of the same 
disability under various diagnoses.  Evans (Samuel) v. Brown, 
9 Vet. App. 273, 281 (1996) (a veteran cannot receive 
separate disability ratings for the same disability or the 
same manifestations); 38 C.F.R. § 4.14.  The Board finds, 
therefore, that the claim of entitlement to a separate and 
distinct award of service connection for anxiety or 
depression is not well grounded.

The veteran has not provided any medical evidence showing 
that he has a chronic headache disorder, irritable bowel 
syndrome, a heart disorder, hypertension, or any medical 
disorder manifested by dizziness.  His treating physician 
provided a medical report indicating that he did not have 
irritable bowel syndrome, a heart disorder, or hypertension.  
Although the treatment records indicate that he complained of 
headaches, the records do not show that his complaints 
resulted in a diagnosis of a chronic headache disorder.  The 
complaint of pain, in the absence of a medical diagnosis of 
the underlying disability, is not subject to service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The veteran's assertion that he has the claimed 
disabilities is not probative because he is not competent to 
provide evidence of a medical diagnosis.  See Grottveit, 
5 Vet. App. at 93.  The Board finds, therefore, that the 
first Caluza element has not been satisfied regarding the 
claimed disorders, and that the claim of entitlement to 
service connection for headaches, irritable bowel syndrome, a 
heart disorder, hypertension, or dizziness is not well 
grounded.  Caluza, 7 Vet. App. at 506.

The medical evidence shows that the veteran has 
gastroesophageal reflux disease, and that he has suffered 
from alcohol and substance abuse.  The Board finds, 
therefore, that the first Caluza element has been satisfied 
as to those disorders.  Caluza, 7 Vet. App. at 506.  The 
medical evidence does not indicate that, since the initiation 
of his claim for service connection, the veteran has 
manifested any residuals of alcohol or substance abuse, 
including hepatitis.  Disability compensation may not be paid 
for alcohol or drug abuse, or the residuals of the disorders, 
even if the alcohol and drug abuse is secondary to a service-
connected disability.  38 U.S.C.A. § 1110; Barela, 11 Vet. 
App. at 280.  In addition, the veteran has not provided any 
competent medical evidence indicating that the 
gastroesophageal reflux disease or alcohol and substance 
abuse are related to PTSD.  Velez, 11 Vet. App. at 158.  His 
treating psychiatrist provided the opinion that the 
gastroesophageal reflux disease was not related to PTSD.  In 
the absence of medical evidence of a relationship between the 
claimed disorders and service or a service-connected 
disability, the Board has determined that the claim of 
entitlement to service connection for a stomach disorder and 
the residuals of alcohol and substance abuse, including 
hepatitis are not well grounded.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996), appeal dismissed, 132 F.3d 50 
(1997) (table) (if service connection is based on the 
relationship of one disorder to another, i.e., the 
relationship of service-connected PTSD and alcohol or drug 
abuse, competent medical evidence must be submitted in order 
to make the claim well grounded).

The Board notes that the veteran's representative has 
repeatedly requested that he be provided a VA medical 
examination for the purpose of obtaining an opinion on 
whether the claimed disorders are related to PTSD, and for 
the Board to obtain an independent medical opinion regarding 
such a relationship.  If the veteran fails to submit evidence 
showing that his claim is well grounded, however, VA is under 
no duty to assist him in any further development of the 
claim.  Epps, 126 F.3d at 1469; see also Slater v. Brown, 9 
Vet. App. 240 (1996) (VA has a duty to provide an examination 
only if the requirements of a well-grounded claim have been 
met).  In addition, the medical evidence does not present any 
controversy regarding the existence or etiology of the 
claimed disorders that would warrant obtaining an independent 
medical opinion.  38 U.S.C.A. § 7109; 38 C.F.R. § 3.328.

Although VA has no duty to assist the veteran in developing 
evidence relevant to the claim, VA may, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  In addition, 
the RO on two separate occasions informed him of the 
requirement to provide the specific evidence needed to 
establish a well-grounded claim, but he failed to do so.  His 
representative indicated that no such evidence would be 
provided.  The Board finds, therefore, that VA has no further 
obligation to notify him of the evidence needed to support 
his claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

II. Evaluation of PTSD

The Board finds that the veteran's appeal of the assigned 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the appeal.  38 U.S.C.A. § 5107(a); see also Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The relevant evidence 
consists of VA treatment records and the reports of VA 
examinations in February and November 1997 and July and 
October 1999.  

As previously stated, the veteran's representative has 
repeatedly stated that the examinations provided by VA were 
not adequate for rating purposes and requested that the 
veteran be provided additional examinations and that VA 
obtain an independent medical opinion.  The representative 
has not provided any specific information to explain in what 
manner the examinations were not adequate, nor has he defined 
any complex medical issue that requires an independent 
medical opinion to resolve.  The Board finds that the VA 
examinations of record, when reviewed in the context of the 
VA treatment records, are adequate for rating purposes, and 
that no such medical controversy exists.  38 U.S.C.A. § 7109; 
38 C.F.R. § 3.328.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's appeal and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

A.  Laws and Regulations

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in April 1997.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson, 12 Vet. App. at 119.  In the April 1997 and 
January 2000 rating decisions the RO assigned staged ratings 
based on the fluctuation of the veteran's psychiatric 
symptoms since October 1994.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126.

Subsequent to the effective date for the grant of service 
connection for PTSD, the regulations pertaining to the 
evaluation of psychiatric disorders were revised effective 
November 7, 1996.  Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§§ 4.125-4.130).  Because his claim was filed prior to the 
change in the regulations, he is entitled to the application 
of the version more favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

In a February 2000 supplemental statement of the case the RO 
provided the veteran the original and revised regulations 
pertaining to mental disorders and considered both versions 
of the regulations in determining the assigned ratings.  The 
veteran was provided the opportunity to present evidence and 
arguments in response.  The Board finds, therefore, that it 
may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and demonstrated inability to obtain or 
retain employment.  A 70 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1994).  

A 50 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.  A 
30 percent evaluation applied if there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 10 percent evaluation 
applied if there was less than the criteria for the 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) stated that the term "definite" in 38 C.F.R. 
§ 4.132 was qualitative in character, whereas the other terms 
were quantitative in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion, dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).  

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders specifies that a 100 percent disability 
rating applies if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent disability rating is provided if the 
mental disorder is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).


B.  Analysis

As an initial matter the Board notes that the veteran has 
appealed the effective date assigned for the grant of service 
connection for PTSD, which is currently October 24, 1994.  
That issue is being remanded to the RO for the issuance of a 
statement of the case.  He has also appealed the ratings 
assigned effective October 24, 1994, which will be addressed 
below.  Because the veteran may be assigned staged ratings 
during the pendency of his claim and appeal, the assignment 
of an effective date prior to October 24, 1994, and the 
subsequently assigned rating, does not have significant 
impact on the rating assigned effective October 24, 1994.  
The Board finds, therefore, that the issue of entitlement to 
an earlier effective date for the grant of service connection 
is not inextricably intertwined with the issue of entitlement 
to higher disability ratings.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  In the adjudicative action outlined 
below, the Board is not addressing the applicability of any 
rating that may be assigned prior to October 24, 1994.

From October 24, 1994, the effective date for the grant of 
service connection, to February 14, 1997, the PTSD was 
manifested by mild to moderate depression and anxiety and a 
chronic sleep impairment.  The veteran continued to maintain 
full time employment, with no evidence of any significant 
work-related problems, in that he stated that he enjoyed his 
work and his treating psychiatrist found that he was 
successful in dealing with the stress associated with his 
employment.  He had a good relationship with his spouse and 
children; he enjoyed recreational activities; and he had a 
number of social contacts.  A 10 percent disability rating is 
currently in effect from October 24, 1994, to November 7, 
1996.

According to the original rating criteria, a 30 percent 
disability rating is warranted if the impairment of the 
veteran's social and industrial functioning was definite, 
which is defined as "more than moderate but less than rather 
large."  VAOPGCPREC 
9-93.  Although the treating psychiatrist stated in September 
1995 that the PTSD symptoms interfered with the veteran's 
work and social relationships, there is no indication that 
that interference was more than moderate.  Because the 
evidence does not show that the veteran's social and 
industrial impairment was more than moderate, the Board finds 
that entitlement to a disability rating in excess of 
10 percent for October 24, 1994, to November 7, 1996, is not 
shown at any time during that period.

The revised rating criteria for psychiatric disabilities 
became effective November 7, 1996, based on which the RO 
increased the disability rating from 10 to 30 percent.  In 
order to warrant a disability rating in excess of 30 percent 
based on the original rating criteria, the evidence must show 
that the veteran's social and industrial impairment was 
considerable.  38 C.F.R. § 4.132, Diagnostic Code 9411.  The 
evidence does not show that the impairment in social and 
industrial functioning was more than moderate.  The Board 
notes that a treatment report in January 1997 described the 
veteran as moderately anxious and only mildly depressed, and 
the examiner provided a GAF score indicative of only moderate 
difficulty in social and occupational functioning.  
Considerable social and industrial impairment was not shown 
for this period of time.

In accordance with the revised rating criteria, a 50 percent 
rating is warranted if the psychiatric disorder is manifested 
by flattened affect; abnormal speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The evidence does not show that from November 
1996 to February 1997 the veteran demonstrated a flattened 
affect; abnormal speech; difficulty understanding commands; 
impaired memory, abstract thinking, or judgment; or that he 
experienced any panic attacks.  He maintained relationships 
with his family, with social contacts, and in the context of 
employment.  Although he demonstrated depression and anxiety, 
the criteria for the 30 percent rating include a depressed 
mood and anxiety and there is no indication that those 
symptoms resulted in social and industrial impairment in 
excess of that contemplated by the 30 percent rating.  The 
Board finds, therefore, that application of the original and 
revised rating criteria does not support a disability rating 
in excess of 30 percent at any time from November 7, 1996, to 
February 14, 1997.

Effective February 14, 1997, the symptoms of PTSD included 
problems with concentration during periods of increased 
stress, problems with sleep, a chronic depressed mood, 
moderate anxiety, decreased participation in significant 
family events, problems with memory, mildly impaired 
judgment, and decreased insight.  The examiners in February 
1997 provided a GAF score of 60, and a GAF score for the 
previous year of 64, which is indicative of moderate social 
and industrial impairment.  Carpenter, 8 Vet. App. at 242.  
Although the veteran had a significant increase in symptoms 
in September 1997, his treating psychiatrist found that the 
increase in symptoms was due to situational stress, including 
conflict with his family and the death of several friends, 
and his symptoms were improved approximately one month later.  
38 C.F.R. § 4.126; see Voerth v. West, 13 Vet. App. 117 
(1999) (temporal considerations may be considered in 
determining the severity of a disability).  The RO assigned a 
50 percent rating from February 14, 1997, to March 10, 1999.

Based on the original rating criteria, a 70 percent 
disability rating is warranted if the impairment of social 
and industrial functioning is severe.  Although the VA 
examiner in November 1997 found that the impairment in social 
and industrial functioning was severe, the examiner also 
provided a GAF score of 55, which represents moderate 
impairment.  The veteran's treating psychiatrist in November 
1997 and January 1998 found that although he was experiencing 
significant stress, he was handling the stress adequately.  
He continued to maintain his regular employment, although he 
apparently had a conflict with his employer regarding his 
performance appraisal.  The Board finds, therefore, that the 
impairment of his social and industrial functioning was no 
more than considerable.

In accordance with the revised rating criteria, a 70 percent 
rating is applicable if the psychiatric disorder is 
manifested by deficiencies in most areas due to such symptoms 
as suicidal ideation; obsessional rituals; abnormal speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The evidence does not show that the veteran 
demonstrated any suicidal ideation, obsessional rituals, 
abnormal speech, panic, spacial disorientation, or personal 
neglect.  Although he suffered from depression, the evidence 
does not show that he was unable to function independently, 
appropriately, and effectively for an extended period.  He 
also experienced irritability, but there is no indication 
that the irritability was unprovoked or resulted in periods 
of violence.  He demonstrated difficulty in adapting to 
stressful circumstances involving his residence and 
employment, but his treating psychiatrist found that he was 
generally handling the stress adequately and he successfully 
resolved his housing situation and continued to be gainfully 
employed.  The veteran also continued to maintain his family 
and social relationships.  The Board finds, therefore, that 
the criteria for a disability rating in excess of 50 percent, 
based on the original or the revised rating criteria, were 
not met at any time from February 14, 1997, to March 10, 
1999.

The evidence shows that beginning in February 1999 the 
veteran's psychiatric symptoms significantly improved, with a 
reduction in depression and anxiety.  Effective March 10, 
1999, the symptoms of PTSD include difficulty sleeping, 
variable irritability and difficulty concentrating, and some 
restriction in social interaction.  The examiner in July 1999 
found that the manifestations of PTSD were relatively mild.  
Effective March 10, 1999, the RO reduced the disability 
rating from 50 to 30 percent.

Based on the original rating criteria, a disability rating in 
excess of 30 percent is applicable if the manifestations of 
the psychiatric disorder result in considerable industrial 
and social impairment.  The evidence does not show that, 
effective March 10, 1999, the social and industrial 
impairment is more than mild.

Pursuant to the revised rating criteria, the evidence does 
not show that effective March 10, 1999, the veteran 
demonstrated a flattened affect; abnormal speech; difficulty 
understanding commands; impaired memory, abstract thinking, 
or judgment; or that he experienced any panic attacks.  He 
maintained relationships with his family, social contacts, 
and in the context of employment.  Although he demonstrated 
depression and anxiety, the criteria for the 30 percent 
rating include a depressed mood and anxiety and there is no 
indication that those symptoms resulted in social and 
industrial impairment in excess of that contemplated by the 
30 percent rating.  The Board finds, therefore, that 
application of the original and revised rating criteria does 
not support a disability rating in excess of 30 percent 
effective March 10, 1999, or at any time thereafter.

Higher disability ratings could apply if the case presented 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular criteria.  38 C.F.R. 
§ 3.321(b)(1).  The evidence does not show that PTSD has 
resulted in any hospitalizations.  In addition, the evidence 
does not indicate that PTSD has caused marked interference 
with employment.  Although the veteran has changed jobs 
often, he has maintained full-time employment for many years 
and the evidence does not indicate that the relatively 
current changes in his employment are due to PTSD.  In short, 
there has been no showing that the application of the regular 
schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

IV.  Entitlement to Special Monthly Compensation

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 
100 percent disabling and he is permanently housebound or he 
has additional service-connected disabilities independently 
rated as 60 percent or more disabling.  The veteran will be 
found to be permanently housebound if he has a single 
service-connected disability rated at 100 percent without 
resort to individual unemployability and, due to his service-
connected disabilities, he is confined to his home or the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that such 
confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The evidence does not show that the veteran's single service-
connected disability is 100 percent disabling.  The Board 
finds, therefore, that the basic criterion for entitlement to 
special monthly compensation pursuant to 38 U.S.C.A. 
§ 1114(s) is not met.  In addition, the evidence does not 
indicate that the veteran is housebound or that he has 
additional service-connected disabilities rated at 60 percent 
or higher.  For these reasons the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to special monthly compensation.

V.  Entitlement to a Total Disability Rating 
Based on Individual Unemployability

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  If the veteran is unemployable due 
to service-connected disability, and the percentage 
requirements of 38 C.F.R. § 4.16(a) are not met, the case 
should be submitted to the Director of the Compensation and 
Pension Service for consideration of an extra-schedular 
rating.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
evaluating total disability, full consideration must be given 
to unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effects of combinations of disability.  38 C.F.R. § 4.15.

The veteran has one service-connected disability that has 
been rated as 10 percent disabling effective October 24, 
1994; 30 percent disabling effective November 7, 1996; 
50 percent disabling effective February 14, 1997; and 
30 percent disabling effective March 10, 1999.  At no time 
since the effective date for the grant of service connection 
for PTSD has the veteran had a single disability rated at 
60 percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher and a combined rating of 70 percent or higher.  The 
Board finds, therefore, that the percentage requirements for 
a total disability rating based on individual unemployability 
are not met.  In addition, the evidence shows that the 
veteran has consistently maintained more than marginal 
employment since the effective date for the grant of service 
connection and he is not shown to be unemployable due to his 
service-connected disability.  Remand of the case for 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of a 
total disability rating pursuant to 38 C.F.R. § 4.16(b) is 
not warranted.  The Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


ORDER

The claim of entitlement to service connection for headaches, 
irritable bowel syndrome, a stomach disorder, a heart 
disorder, hypertension, dizziness, the residuals of alcohol 
abuse (including hepatitis), and the residuals of multiple 
substance abuse, all claimed as secondary to PTSD, is denied. 

The claim of entitlement to a separate and independent grant 
of service connection for depression and anxiety is denied.

The claim of entitlement to a disability rating in excess of 
10 percent effective October 24, 1994; in excess of 
30 percent effective November 7, 1996; in excess of 
50 percent effective February 14, 1997; and in excess of 
30 percent effective March 10, 1999, for PTSD is denied.

The claim of entitlement to special monthly compensation is 
denied.

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is denied.


REMAND

As previously stated, the veteran has submitted a notice of 
disagreement and substantive appeal pertaining to the 
effective date assigned for the grant of service connection 
for PTSD.  He was not, however, provided a statement of the 
case pertaining to that issue.  See Manlincon, 12 Vet. App. 
at 238.

To ensure full compliance with due process requirements, this 
issue is REMANDED to the RO for the following development:

After undertaking any development deemed 
appropriate on the issue of the effective 
date for the grant of service connection 
for PTSD, the RO should re-adjudicate 
that issue.  38 C.F.R. § 19.26.  If 
entitlement to an earlier effective date 
remains denied, the veteran and his 
representative should be provided a 
statement of the case pertaining to that 
issue and be given the opportunity to 
submit additional evidence and arguments.

The case should then be returned to the Board for 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 



